Citation Nr: 1514775	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  11-02 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), depression, and a mood disorder. 

2.  Entitlement to service connection for alcohol dependence, to include as secondary to an acquired psychiatric disability.

3.  Entitlement to service connection for insomnia, to include as secondary to an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran served on active duty from October 1974 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In his January 2011 substantive appeal, the Veteran requested a hearing before a Member of the Board at the local RO but a report of contact reflects that the Veteran withdrew this hearing request in December 2013.  

The Board remanded this case in June 2014 and it has now been returned for appellate adjudication.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record.


FINDINGS OF FACT

1.  The competent and credible evidence is against a finding that an acquired psychiatric disorder, to include any form of psychosis and PTSD, is related to service, and against finding that any form of psychosis manifested within one year of service discharge.  

2.  PTSD was not diagnosed during the Veteran's military service, the Veteran did not engage in combat with the enemy, he was not a prisoner-of-war (POW) and he had no fear of hostile military or terrorist activity; and there is no credible evidence that he sustained a personal or sexual assault during service.  

3.  The Veteran has no corroborated in-service stressor.  

4.  Alcohol dependence is not shown to be secondary to a service-connected disorder, including a claimed acquired psychiatric disability.  

5.  A chronic sleep disorder, including insomnia, is not related to military service or to a disability for which service connection is claimed.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, depression, and a mood disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 200); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).  

2.  The criteria for service connection for alcohol dependence, to include as secondary to an acquired psychiatric disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 200); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).  

3.  The criteria for service connection for insomnia, to include as secondary to an acquired psychiatric disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 200); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

By letter in December 2009 the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the Veteran was notified of the information and evidence necessary to substantiate the claim for service connection and special monthly compensation; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  It also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

By letter in July 2014 the Veteran was informed that he could submit or ask VA to obtain other evidence than service records to corroborate his alleged stressors, in compliance with the June 2014 Board remand. 

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  The Veteran's available service records are of record.  His available VA treatment records are on file.  He has been notified of unsuccessful attempts to locate other service and VA records.  Records from the Social Security Administration (SSA) are on file.  

In September 2010 the RO made formal findings that service treatment records (STRs) and military personnel records were incomplete for the period from January to December 1976 from Plattsburg Informatory, and VA records from January 2000 to July 2002 from Lexington, Kentucky, were unavailable for review.  The steps taken to obtain those records were set forth.  The Veteran was notified of this by letter of that same month.  

Attempts to obtain some private clinical records and police records during the Veteran's service were unsuccessful, and the Veteran has been notified of this.  However, other private clinical records are on file.  

The Veteran withdrew his initial request for a hearing.  He was provided VA examinations in connection with his claims, which were performed in November 2014, in compliance with the 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The adequacy of the examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  The VA examination reports are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and medical opinions.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance. 

Background

The Veteran's July 1974 examination for enlistment was negative.  In an adjunct medical history questionnaire he reported having had a head injury one year earlier, with a laceration of the scalp but no other sequela.  In January 1976 the Veteran was in a motor vehicular accident (MVA) and sustained a laceration through the left upper eyelid and a small superficial laceration of the right side of the nose, for which he was treated at the James B. Haggin Memorial Hospital.  The Veteran underwent psychological counseling in October 1976.  The Veteran's November 1976 examination for service separation found no evidence of neurosis or psychosis.  In an adjunct medical history questionnaire he reported having or having had a head injury.  Other service treatment records (STRS) and service personnel records will be reported as summarized in later VA examination reports.  

Private clinical records from the Comprehensive Care Center from 1979 to 1986, include a report of counseling in 1979 for conflicts involving law enforcement.  In 1981 the Veteran stated that his hospitalization in 1974 had been for drug use, and he while he denied abuse of chemicals of any kind, he had used amphetamines and barbiturates experimentally.  On psychological evaluation in 1981 he reported that he sometimes heard voices.  He had a poor tolerance for stress and used denial repression.  The diagnostic impression was a schizotypal personality disorder.  In January 1983, after a psychiatric examination, the diagnoses were episodic alcohol abuse and a schizoid personality disorder.  

Records from SSA reflect that the Veteran claimed disability due to, in part, mental problems as well as alcohol and drug addiction.  In 2009 he was awarded SSA disability benefits due to, in part, "organic mental disorders (chronic brain syndrome)."  In his claim he reported that his disabilities, including addiction to alcohol and cocaine, began to interfere with his ability to work in January 2009.  Some clinical records note his history of having smoked crack cocaine.  At the time of a May 2009 disability evaluation it was noted that he had borderline intellectual functioning.  He reported having auditory and visual hallucinations while withdrawing from cocaine, and had had hallucinations in the past when withdrawing from alcohol addiction.  He reported that he had once been knocked unconscious for 2 or 3 minutes when playing football.  The relevant diagnoses were cocaine dependence, cocaine withdrawal syndrome, and borderline intellectual functioning.  Upon discharge from a period of hospitalization in May and June 2009 he had a follow-up appointment for a sleep disorder and, also, that he reported that his drug of choice was cocaine which he had begun to use in 1989 and had used as much as he could get.  A June 2009 VA outpatient treatment (VAOPT) record shows that he reported that he believed that he had been molested during service after he had passed out drunk, but he was vague about the details.  

Extensive VAOPT records are on file.  These include a June 2009 record which reflects that the Veteran reported seeing ghosts and hearing voices.  When asked about head trauma he stated that he had been in a serious fight during service and had been treated at a hospital where a wound had been sutured.  The Veteran denied that his hallucinations were associated with substance ingestion or withdrawal.  

The Veteran's original claim for service connection for the disabilities addressed herein was received in August 2009.  

On VA psychiatric examination in September 2010 the record was reviewed.  The Veteran reported that he had some "DUIs" prior to service.  He had also used marijuana, speed, and acid prior to service.  During service he had gotten into trouble for being in a girl's dormitory.  He thought he had been abused during service because on one occasion, after heavy drinking, he awoke and his clothes were off.  He also believed that he had been sexually abused on another occasion during service.  He had been written up many times for tardiness and had been unable to do his duties.  He had been apprehended three times for trespassing in a women's dormitory at Plattsburg College.  Other examples of his in-service difficulties were noted.  During the examination he was vague in relating his history and details of his history.  

The diagnoses were alcohol dependence, cocaine abuse, mood disorder not otherwise specified (NOS) with depressed and irritable mood possibly secondary to alcohol dependence, psychosis NOS (reports auditory hallucinations which are possibly also secondary to alcohol abuse); and borderline intellectual functioning.  

The examiner stated that the Veteran had been repeatedly tardy during service, and he had been caught trespassing in a woman's dormitory at a local college and in a female military dormitory on several occasions, was unable to perform his duties and was found to have a low "IQ."  There was no evidence in the medical records to suggest a mood disorder.  There was no evidence to suggest that his alcohol and cocaine dependence or depressive disorder NOS were due to his military service.  He admitted to alcohol and cannabis use and receiving a DUI prior to service.  During service it had been the Veteran's low IQ which caused his poor performance, and alcohol was not felt to be contributing to his poor performance which led to his discharge.  

VA CAPRI records entered into Virtual VA on May 8, 2013, include a February 2011 entry that the Veteran continued to have unpleasant memories from sexual abuse.  A March 2013 entry indicates that he was having flashbacks about sexual trauma he experienced during service.   

A September 2013 VA clinical record contains a notation of "isolated sleep paralysis."  

On VA psychiatric examination in November 2014 an examiner reviewed the Veteran's records and, after a personal examination of the Veteran, concluded that the Veteran did not meet the criteria for a diagnosis of PTSD under the criteria of the Diagnostic and Statistical Manual, Fifth Edition (DSM-5).  The diagnoses were cocaine use disorder and alcohol use disorder, the symptoms of which overlapped.  

The Veteran reported that during service he was in a car accident which caused a laceration to his head, and he was unsure if he had lost consciousness. Also, he reported that during service, while at home on leave, in 1975 or 1976 he got into a fight and was hit on the head with a jack or crowbar, for which he had 12 to 13 stitches, but that he had not lost consciousness.  However, the records on file did not establish that he had a diagnosis of a traumatic brain injury (TBI), and no such diagnosis was rendered by the examiner.  

The Veteran reported that he was a high school graduate but that he was held back and he reported "I'm slow."  He had first started drinking alcohol at the age of 17 and his drinking resulted in some legal problems prior to service.  He reported that he had been hospitalized at the Darnell State Hospital in about 1973, prior to service, for a mental breakdown.  He had entered the military to "try to get my life straightened out."  Prior to service he had been arrested for driving under the influence (DUI), and he had had alcohol treatment, possibly after his DUI.  He had attended some AA meetings but by his recollection he had not been on medication for management of mental health problems.  Also prior to service he had been charged with disturbing the peace because while intoxicated he had "knocked on some lady's door."  He reported having had excessive and problematic alcohol use during service and had tried marijuana while in the military, but he denied any other in-service drug use. 

A record review showed that he had been referred for a mental health for evaluation in October 1976 due to poor job performance and difficulty passing certain tests.  Tests of his IQ placed him at the borderline of educable retardation.  He drank alcohol regularly during service but he did not believe that he was drinking any more than his peers.  During service an evaluator noted that the Veteran would likely continue to have adjustment problems given his level of intellectual functioning and course of performance thus far in the military.  It was then noted that his problems stemmed "primarily from an intellectual deficit rather than any psychiatric pattern."  He was then recommended for discharge and his separation papers stated "no evidence of neurosis or psychosis."  The Veteran reported that during service he had been jailed for 3 days, due to being in the females barracks. 

The Veteran's service records were extensively reviewed.  His personnel record indicated that he did not perform well on the job and that he required constant supervision.  He was first written up for being tardy on April 8, 1976, at which time it was noted that this had happened many times before as well but he offered no explanation.  He was again written up for either tardiness or not returning to work on two occasions in July 1976, once in August 1976, and twice more in September 1976.  

One personnel document covering the time from February to May 1976 indicated that he failed to check stock numbers resulting in a number of errors on the job, that he required "constant supervision," and that he "appeared in a daze" at times on the job.  Another document noted that he lacked "initiative, competence, and acceptance of his military obligations."  Another personnel document, dated in September 1976 noted that his superior believed that his problems might have been alcohol related, but that after he was referred "Substance Abuse did not verify a drinking problem."  His job performance was "very poor," he was "constantly late to work," had failed the "3-level SKT test three times and the 5-level test once", and his reading level was below the 9th grade. 

Personnel records in November 1976 reflect non-judicial punishment, noting that on October 28, 1976, and November 1, 1976, he failed to be in his assigned place.  The examiner believed that this was possibly the occasion when the Veteran had been found to be in a women's dorm.  A Commander's Report indicated that after being counseled, being placed on a controlled roster, and given an Article 15, none of which seemed to help.  

The current VA examiner stated that it appeared that the Veteran's work performance became an issue around February of 1976, prior to the reported military sexual traumas (MSTs).  Reports from October 1974 to February 1976 showed much better performance.  Documents in November 1976 indicated that after a psychiatric evaluation it was concluded that his problems stemmed primarily from an "intellectual deficit rather than any psychiatric patterns.  His problems with alcohol most probably arise from a combination of the pressure of the demands in his job environment and his ability to accomplish work."   Due to his limited potential it was recommended that he be discharged from the military. 

The examiner stated that service personnel records in November 1976 indicated that there were multiple reasons for the Veteran's discharge from service.  These were (1) having been counselled numerous times for tardiness; (2) having been apprehended 3 times for trespassing in the women's dorms at Plattsburgh College and given and Article 15; (3) difficulty passing the "OJT" programs at the 3 and 5 tier levels and his ability to adapt was deemed limited and minimal; (4) his superiors had gone out of their way to help him, to no avail.   

The Veteran related that after military service he had worked in Boston for about a year but left to go home because he was having a drug problem.  When seen in August 2014 he reported that he got only about 3 to 4 hours of broken sleep per night on average, and had disturbing dreams almost nightly.  The Axis I assessment in August 2014 had been an anxiety disorder, NOS; a depressive disorder, NOS; alcohol abuse; and cocaine abuse (in remission per the Veteran's report.)  

During the current examination the Veteran was given two psychological testing measures which revealed that he had borderline intellectual functioning.  Further information about the Veteran's postservice history included his having been arrested for DUI's five or six times, and having been arrested most recently for having "a crack pipe."  He reported that he continued to drink alcohol but noted that he "quit everything for 7 years" at one point "maybe when I was selling houses or something."  He also smoked marijuana on occasion.  He had last used cocaine 4 months ago, and he previously used it for nearly 20 years.  He stated that after he began using cocaine things "went downhill I lost everything."  

With respect to in-service stressors the examiner noted that there were two putative stressors, both being sexual assaults in October 1976.  As to the first such stressor the Veteran reported that while being mad and frustrated in anticipation of his military discharge he returned home from a party but let a friend spend the night.  Upon awaking, he felt different and went into the bathroom and checked himself "and then from there I knew."  He explained that later that night he went downtown and drank heavily and then wound up in the female dorm and was arrested.  He did not recall the actual assault, but recalled waking up knowing something wasn't right.  

The examiner reported that this stressor met Criterion A, i. e., adequacy to support the diagnosis of PTSD.  However, the Veteran did not recall the actual assault and there were no markers specific to the reported stressor, as many of his behavior problems that were documented in the military occurred prior to this incident.  

As to the second stressor, the Veteran reported that in the same week during which the first stressor occurred, after becoming drunk he had returned to his room and awoke with no clothes on, although there was no one else in the room.  He was told that some guys had brought him home.  He did not recall any actual assault but reported that "you just know things ain't right."  The examiner reported that this stressor met Criterion A, i. e., adequacy to support the diagnosis of PTSD).  However, the Veteran did not recall the actual assault and there were no markers specific to the reported stressor, as many of his behavior problems that were documented in the military occurred prior to this incident.  

The examiner stated, with respect to the criteria used for establishing a diagnosis of PTSD, that the Veteran did not meet the full criteria for PTSD.  

On mental status evaluation the Veteran reported having some difficulty recalling dates and specifics when asked, and noted that this is typical. It is unclear if his reported memory and concentration problems are due to age, prolonged use of alcohol/drugs, past head traumas, or mood dysregulation. 

The examiner noted that as to one of the DSM-5 PTSD criteria of sleep disturbance, e.g., difficulty falling or staying asleep or restless sleep), the Veteran did not meet this criteria because he would awaken due to pain, and because he had to go to the bathroom.  

While the Veteran believed he had been discharged from the service for going to a female dorm, the examiner observed that personnel records demonstrated that he was discharged due to not showing up for work on time, not passing exams, and not being able to fulfill work duties satisfactorily.  Also, after an in-service mental health evaluation it had been determined that his issues stemmed from mental deficiency, as opposed to a psychiatric condition.

Overall, the examiner opined that the Veteran did not meet the full criteria for PTSD, under DSM-IV or the DSM-5 criteria.  The Veteran reported that alcohol use soothed his pain and helped to relax him and that while he reported that his moods varied, it appeared that this was due to various sources to include situational life stressors.  He also reported a lengthy history of cocaine abuse, making it difficult to ascertain if a separate mood-related disorder was present, or if the moods were a facet of his cocaine and alcohol use patterns.  

The examiner supported the opinion by noting that the Veteran's personnel records showed that he was having multiple problems prior to October of 1976 when the reported MST's took place.  The MST's were not reported, nor was there any documentation that was either vague or specific to these occurrences of MST.  Therefore, the examiner opined that the behavioral changes noted were less likely than not (less than 50 percent probability) an indicator of the reported MST incidents.  

The examiner set forth, in detail, the Veteran's many in-service disciplinary problems, which the personnel records documented as beginning in April 1976.  However, other personnel records as early as February 1976 documented the Veteran's poor work performance.  

The examiner stated that even giving the Veteran the benefit of the doubt that the assaults took place, the Veteran did not recall the specifics of either reported MST incident due to being intoxicated, but only recognized the day after that he felt different and was possibly violated.  While the reported events were very unfortunate, there was no evidence that would suggest that his current alcohol use disorder or cocaine use disorder were causally related to the reported MST incidents.  The Veteran reported that he was drinking heavily while in the military, specifically in the months prior to when the reported stressors took place.  There was also no evidence that his cocaine use had any causal relationship to the reported MST, as by his report he tried cocaine while drinking in the years after the military and then continued the use.  Therefore, no causal relationship to the stressor was found for either substance use disorder, nor were there specific findings of any pre-existing or aggravated conditions.  

Thus, PTSD was not diagnosed and the examiner stated that the Veteran was not diagnosed with an acquired psychiatric disability that was at least as likely as not related to the service and, therefore, there was no secondary causation or aggravation. 

On VA examination in November 2014, to evaluate the possibility of in-service head injury residuals, it was noted that a January 1976 MVA had caused a laceration of the left upper eye lid and the right side of the nose.  The Veteran did not recall whether he had lost consciousness at the time of the January 1976 MVA.  He also reported having been assaulted in 1975 when he was attacked by members of a motorcycle club and resulting in suturing of a right temporal laceration.  The examiner observed that there were no STRs of treatment for injuries from the alleged 1975 assault.  It was also noted that some records which referred to a head injury from a MVA in 1974 were actually referring to the 1976 MVA.   

The examiner concluded that the Veteran did not now and had never had a traumatic brain injury or residuals thereof because brain scans in August 2013 and February 2014 had revealed no abnormality.  It was noted that the Veteran reported that he slept poorly, only sleeping 1 to 2 hours intervals, but that he napped during the day when he was tired.  

The Veteran was given a battery of neurocognitive tests.  He reported having auditory hallucinations of voices that were derogatory, if not actually persecutory.  The examiner concluded that from the Veteran's examination and reported history, and a review of the record, there was no compelling evidence of traumatic brain injury nearly 40 years earlier in1976.  

The examiner noted that the Veteran's injury was twice described as only a laceration.  Even if he had experienced a brain injury in 1976, the injury would have had to been extremely mild.  Such injuries were expected to have only very mild transient effects on cognition acutely (if any) with full cognitive recovery within days.  The Veteran's current executive problems were likely the result of chronic alcohol and cocaine abuse.  Given the history of probable learning disability/attention deficit hyperactivity disorder (ADHD) growing up, executive functioning may have always been weak. 

Law and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A showing of continuity of symptoms is not required when disease identity is established as chronic during service but is required when in-service chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Congenital or developmental defects, personality disorders, as such, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also VAOPGCPREC 82-90.

A rebuttable presumption of service connection exists for chronic diseases specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including a psychosis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In addition to the above laws and regulations, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301(a) (2012).

Alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability can be service-connected for compensation.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A veteran must adequately establish, through clear medical evidence that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Id. at 1381.  In addition, 38 U.S.C.A. § 1110 permits a veteran to receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Id.  Compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Id. at 1376.  Primary alcohol abuse disability means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id. 

To establish service connection for PTSD, a Veteran must satisfy three evidentiary requirements.  First, there must be medical evidence diagnosing the condition.  Second, there must also be credible evidence of the occurrence of the stressor.  Third, there must be a link, established by medical evidence, between current symptoms and an in-service stressor.  See 38 C.F.R. § 3.304(f) and Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The evidence necessary to establish the occurrence of any in-service stressor varies depending on whether or not a veteran engaged in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998).  Where a determination is made that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  "If the claimed stressor is not combat[]related, the appellant's lay testimony regarding in-service stressors is insufficient to establish the occurrence of the stressor and must be corroborated by 'credible supporting evidence.'"  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  "Credible supporting evidence" is not limited to service department records, but can be from any source.  See Cohen, 10 Vet. App. at 147. 

38 C.F.R. § 3.304(f) was amended regarding service connection for PTSD by eliminating the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD is diagnosed in service.  However, because the record evidence shows no diagnosis of PTSD during the Veteran's period of service in this case, that amendment is not applicable here.  38 C.F.R. § 3.304(f)(1).

With respect to claims based on a post-service diagnosis of PTSD, as in this case, credible supporting evidence of the occurrence of the claimed in-service stressor is still required.  In this context, 38 C.F.R. § 3.304(f) was again amended regarding service connection for PTSD, by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See Fed. Reg. 39843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).  Specifically, this amendment eliminates the requirements for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity.  Id.  However, because the Veteran does not contend that an in-service stressor was related to his fear of hostile military or terrorist activity, that amendment is likewise not applicable here.  Id.  Also, it is neither alleged nor shown that he sustained any traumatic event during combat, or that he engaged in combat with the enemy. 

A claim for PTSD based on alleged personal (or sexual) assault under 38 C.F.R. § 3.304(f)(5) is not to be considered under the more liberal provision of 38 C.F.R. § 3.304(f)(3) which governs claims for service connection for PTSD based on hostile military or terrorist activity.  Acevedo v. Shinseki, No. 10-3402 (U.S. Vet. App. July 9, 2012).  

38 C.F.R. § 3.304(f)(4) provides that, in cases of an in-service personal assault, evidence from sources other than service records may corroborate the account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

Personality disorders and mental retardation are not diseases or injuries for compensation purposes, and, except as provided in 38 C.F.R. § 3.310(a), disability resulting from them may not be service-connected.  However, disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service-connected.  38 C.F.R. §§ 3.303(c), 4.127.  Personality disorders are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior.  38 C.F.R. § 3.303(c).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Analysis

Acquired psychiatric disability, Including PTSD, Depression, and a Mood Disorder

The Veteran has claimed service connection for an acquired psychiatric disability as being due to an in-service personal assault, i.e., a military sexual trauma (MST).  The Veteran has described two separate instances in which he believes he was sexually assaulted by other servicemen during service.  He has indicated that he did not report these incidents but believes that his subsequent disciplinary problems in service were a result of these assaults.  

There is evidence of record which suggests that the Veteran has what has at times been described as a learning disability but elsewhere is described as borderline retardation.  Likewise, there is evidence that he has a schizotypal personality disorder.  However, mental retardation and personality disorders, standing alone, are not diseases within the meaning of legislation providing service connection, unless aggravated due to superimposed injury or disease during service.  See 38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that § 3.303(c), as it pertains to a personality disorder, is a valid regulation).  VA regulations specifically prohibit service connection for such congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  Here, the Board finds, based on the medical opinions of record, that there is no evidence of additional disability due to a superimposed disease or injury during service.  Under this factual scenario, service connection cannot be awarded.  

However, personality disorders, themselves, are manifested by psychiatric symptoms and, so, the actual presence of psychiatric symptoms prior to, during or after military service is not inconsistent with the Veteran's personality disorder, which by its very nature pre-existed and co-existed with his military service.  Here, the evidence is clear that the Veteran has had a long history, dating back to prior to service, of maladjustment and substance abuse.  

The evidence is indisputable that the Veteran has engaged in extensive alcohol and cocaine abuse.  To the extent that he has suggested that his abuse was a means of self-medication for psychiatric symptoms stemming from any level or degree of mental retardation or a personality disorder, this is not a basis for granting service connection.  Moreover, the Veteran has offered only vague histories concerning his abuse of alcohol and cocaine.  For example, he has related having been treated prior to service for psychiatric disability but the evidence shows that, in fact, this was for substance abuse.  Also, he has reported that his life began to spiral out of control when he began to abuse cocaine after service in 1989.  This detracts from his credibility that he used alcohol or drugs for self-medication for an acquired psychiatric disorder, during and after his active military service.  Indeed, his abuse of alcohol predates his military service and any putative in-service stressor(s).  His behavioral changes after service are consistent with the presence of a borderline intellect, a personality disorder, and continued substance abuse, or any combination of these.  

The Board has concluded that the probative evidence of record does not show an inservice assault as claimed nor is there a diagnosis of PTSD.  While the recent 2014 VA examination conceded, at one point in the evaluation process, that the Veteran may have been sexually assaulted, this was only for the limited purposed of determining, if such an assault occurred, whether he had a psychiatric disability related thereto.  The conclusion was that the Veteran did not.  Significantly, the examiner stated that there were no corroborating markers which would otherwise help to corroborate the sexual assaults, e.g., that the Veteran's change in work performance predated any putative sexual assaults.  Indeed, the earliest evidence of the Veteran's having reported being sexually assaulted during service does not antedate 2009, decades after his military service, and he now seeks to attribute his poor postservice adjustment to this as opposed to his many years of postservice substance abuse.  Since consistency is the hallmark of credibility, and because the Veteran's history has varied greatly over time, the Board finds that the Veteran's statements and testimony as to his putative stressors to be lacking in credibility.  Accordingly, service connection for PTSD is not warranted.  

Similarly, there is no competent medical evidence that any head injuries during military service caused any psychiatric disability.  Specifically, the recent VA examiners opinions have established that any head injury of significance, and the injury in 1976 was not of significance, would have been expected to result in immediately identifiable residuals but that such was not the case here.  

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran had continued maladjustment after service which is consistent with his pattern of maladjustment prior to and during service.  It was not until decades after service that he first attributed his ongoing maladjustment to his military service.  This long period without problems weighs against the claim.  

Significantly, the Veteran's STRs are negative for psychiatric disability, including the examination for service separation.  Statements made to a medical examiner at separation from service are not necessarily offered for purposes of seeking diagnosis and treatment (although statements made to the examiner may be conveyed for this purpose), nevertheless the Board may place greater probative value on statements at the time of separation examination not because they were offered for purposes of acquiring medical assistance, but because they were contemporaneous to the time when a veteran later claims to have begun experiencing symptoms of psychiatric disability.  "[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).  

Here, as to the second and third circumstances in Jandreau, Id., the Veteran has not reported that he had an inservice, i.e., contemporaneous, diagnosis of an acquired psychiatric disorder, or of a psychosis within one year of service discharge in 1976.  Also, he has not described inservice symptoms which are supported by a later diagnosis by a medical professional, i.e., that an acquired psychiatric disorder existed during service or of a psychosis within one year of his 1976 service discharge.  In fact, the Veteran has reported having hallucinations only during periods of withdrawal, although at other times he had reported that they are unrelated to substance abuse.  In any event, there is no contemporaneous evidence of the blatant type of symptoms, e.g., hallucinations, consistent with a psychosis until decades after service and many years of substance abuse. 

While there is some evidence that after service the Veteran reported that drug abuse helped him to cope with his putative psychiatric symptoms from having been sexually assaulted, his use of such a wide range of drugs and his own self-report of having become addicted to cocaine argues against his extensive use of such dangerous drugs for the purposes of self-treatment due to PTSD symptoms.  Moreover, and consistent with this, there is evidence that he abused more than simply alcohol prior to his military service.  

While continuity of symptomatology can, when appropriate, serve as a basis for a nexus of a current chronic condition, e.g., a psychosis, to military service the Board finds that the Veteran's only recently related histories of continuously having had psychiatric symptoms are lacking in credibility.  As to this, the presence of some psychiatric symptoms or behavioral abnormalities is to be expected, even after service, in light of the fact that he has a personality disorder and engaged in substance abuse for many years.  Also, his lack of consistency with respect to the information he has provided with respect to his putative stressors also weighs against finding that his recently related histories of continuous psychiatric symptoms are credible.  Moreover, the Board finds that the opinions of the 2014 VA examiners outweigh the recently related history of the Veteran.  

For the reasons detailed above, the Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, depression, and a mood disorder.  

Alcohol Dependence, Including as Secondary to an Acquired Psychiatric Disability

In addition to a personality disorder, the evidence is indisputable that the Veteran has engaged in extensive alcohol and substance abuse.  To the extent that he has suggested that his abuse was a means of self-medication for psychiatric symptoms stemming from a personality disorder, this is not a basis for granting service connection.  Moreover, the Veteran has offered only vague histories concerning his abuse of alcohol and drugs, and at times even contradictory histories.  

Likewise, the wide variety of usage of both alcohol and many types of drugs, e.g., alcohol, marijuana, and cocaine, do not support the theory that his polysubstance abuse was a form of self-medication, as opposed to the mere use of such alcohol and drugs for the purpose of enjoying their intoxicating effects.  This detracts from his credibility that he used alcohol or drugs for self-medication for an acquired psychiatric disorder, during and after his active military service.  

To the extent that the Veteran alleges that he now has an acquired psychiatric disorder due to nonservice-connected disability, e.g., impaired intellect, or due to abuse or dependence on alcohol or any drug, this is not a basis for a grant of service-connection because it is based on a non-service-connected disability.  See 38 C.F.R. § 3.310(a).   

The Veteran is not service-connected for any disability and, so, there is no competent evidence that his abuse of alcohol or numerous types of drugs has been caused by or is the result of any putative service-connected disorder.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims such as this one filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105 (a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  However, the Federal Circuit has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed.Cir. 2001).  The Federal Circuit indicated that veterans could only recover if they can 'adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder.'  Id. at 1381.  The Court further stated that such compensation would only result 'where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing.'  Id.

For these reasons, service connection for alcohol dependence, including as secondary to an acquired psychiatric disability, is not warranted. 


Insomnia, Including as Secondary to an Acquired Psychiatric Disability

To the extent that the Veteran has sleep disturbance due to nonservice-connected psychiatric disability, this is not a grounds for service connection on a secondary basis.  See General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130 (listing sleep disturbance as a criteria for evaluating psychiatric disabilities).  

While there is some evidence indicating that the Veteran has a sleep disorder, e.g., an isolated clinical notation of sleep paralysis, the presence of a chronic sleep disorder as a separate disease entity is not shown.  Even the recent VA examiner found that the Veteran's difficulty sleeping stemmed from physical pain and having to frequently urinate.  This does not establish the existence of a chronic sleep disorder as a separate disease entity which is related to military service.  Since there is no confirmed diagnosis of a chronic sleep disorder, the Board cannot conclude that such a disorder is currently present.  Because entitlement to service connection requires the presence of a current disability, the Board finds that service connection for this disorder has not been established.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (indicating that service connection presupposes a current diagnosis of the condition claimed).

Thus, service connection for insomnia, including as secondary to an acquired psychiatric disability, is not warranted.  


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, depression, and a mood disorder, is denied. 

Service connection for alcohol dependence, to include as secondary to an acquired psychiatric disability, is denied.  


Service connection for insomnia, to include as secondary to an acquired psychiatric disability, is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


